Citation Nr: 1525402	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  11-05 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.
 
2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas

In March 2015, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.  Following the hearing, the record was also held open for 60 days to provide the Veteran with time to submit additional evidence.  In March and April 2015, the Veteran's representative submitted additional evidence.  Although the evidence was not accompanied by a waiver of RO review, as the claims for service connection for bilateral hearing loss and tinnitus are being granted, there is no prejudice in the Board's review of the evidence in the first instance.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus were incurred in, or caused by, his military service.

CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral hearing loss is granted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  

2.  Entitlement to service connection for tinnitus is granted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Because the Board is granting the claims for service connection for left ear hearing loss and tinnitus, any procedural deficiency is not prejudicial to the Veteran. 

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, certain chronic diseases, including sensorineural hearing loss and tinnitus (as organic diseases of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The Veteran maintains that he has a current bilateral hearing loss disability and that he suffers from tinnitus, both of which are the direct result of noise exposure during active service.  The Veteran specifically asserts that he developed hearing loss and tinnitus during his active service as a result of his in-service exposure to traumatic noise as a gunner, and that these disabilities have continued to worsen since his discharge.  See, e.g., February 2010 VA Audiological Examination Report; February 2011 Substantive Appeal (VA Form 9); March 2015 Board Hearing Testimony.  He additionally maintains that he was informed on separation that a comparison of the entrance and separation audiograms evidenced a significant decrease in his bilateral hearing acuity.  See id.  

The Board notes that VA was unable to locate the Veteran's service complete treatment records (STRs) from his period of active duty.  Specifically, a September 2009 Formal Finding of Unavailability determined that all efforts to obtain the Veteran's STRs have been exhausted and that future attempts would be futile, as the records are not available.  Under such circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's treatment records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Here, the Veteran's DD214 reflects that his Military Occupational Specialty (MOS) was as an infantry direct fire crewman.  This military occupational specialty (MOS) has been determined by the Department of Defense (DOD) to involve a high probability of hazardous noise exposure.  See DOD Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Moreover, the Veteran is competent under the law to describe what he experienced while in military service, including specifically exposure to concussive and traumatic noise due to explosives and gunfire and the onset of decreased hearing acuity.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Accordingly, the Board finds the Veteran's account of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

On VA examination in February 2010, the VA audiologist diagnosed bilateral hearing loss.  See 38 C.F.R. § 3.385 (2014) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.).  The examiner additionally noted the Veteran's report of experiencing hearing loss and tinnitus during and since his active duty service.  The examiner opined that, since the Veteran's service treatment records were unavailable for review, the issue as to the etiology of the Veteran's bilateral hearing loss and tinnitus could not be determined without resort to speculation. 

The Veteran submitted a March 2015 private audiological evaluation and opinion in which his private audiologist found that his auditory dysfunction, consisting of bilateral noise-induced high-frequency sensorineural hearing loss and constant bilateral tinnitus was at least as likely as not caused by or related to his active service.  She based this determination on the Veteran's reported exposure to traumatic and concussive weapons noise during his active service, his contention that he wore hearing protection during his minimal post-service exposure to occupational or recreational noise, as well as his statements regarding the onset of auditory symptomatology coincident with his active duty noise exposure.  See March 2015 Examination report from S.E.M., AuD, PLLC.  

Further, as noted, the Veteran has reported, as he is competent to do, a continuity of symptomatology of bilateral hearing loss, and also of additional bilateral ear pathology in the form of tinnitus, during and since his active service.  See May 2012 Claim.  See also Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006).  This assertion is further supported by the copies of the Veteran's military entrance and separation examination reports, submitted in March 2015, that reflect a significant threshold shift during his active service.  See Service Treatment Records Submitted in March 2010 (showing a puretone threshold shift greater than 10 decibels at several relevant frequencies, including at 2000 and 4000 Hz. bilaterally).  See also 29 C.F.R. § 1910.95(g)(10)(i) (reflecting that the Occupational Safety & Health Administration (OSHA) defines a "standard threshold shift" as "a change in hearing threshold relative to the baseline audiogram of an average of 10 dB or more at 2000, 3000, and 4000 Hz in either ear").  Accordingly, the Board finds the Veteran credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  This report of a continuity of symptomatology suggests a link between his current bilateral hearing loss and tinnitus and his active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  

Thus, considering the absence of his complete service treatment records, given the stated inability of the VA examiner to opine as to the etiology of his bilateral hearing loss and tinnitus without resort to speculation, bearing in mind the positive nexus to service established by the private audiological opinion, taking into account the credible lay statements of a continuity of symptoms since active service, and in light of the absence of any evidence to the contrary, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. §§ 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


